As filed with the U.S. Securities and Exchange Commission on October 2, 2012 File Nos. 333-09153 and 811-07737 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 28 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 29 [X] THE PURISIMA FUNDS (Exact Name of Registrant as Specified in Charter) 13 WOODSIDE, CALIFORNIA 94062-4547 (Address of Principal Executive Offices) (415) 851-7925 (Registrant’s Telephone Number, including Area Code) KENNETH L. FISHER 13100 Skyline Boulevard Woodside, California 94062-4547 (Name and Address of Agent for Service) Copy To: David A. Hearth, Esq. Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105-3441 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ X ] onDecember 14, 2012pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 28 to the Registration Statement of The Purisima Funds is being filed for the purpose of providing material disclosure changes to the Registration Statement for The Purisima All-Purpose Fund. December [], 2012 Prospectus The Purisima Funds [Insert Logo] The Purisima All-Purpose Fund Trading Symbol: PURLX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 Investment Objective 1 Fees and Expenses of the Fund 1 Portfolio Turnover 2 Principal Investment Strategies 2 Principal Investment Risks 3 Performance 4 Management 5 Purchase and Sale of Fund Shares 6 Tax Information 6 ADDITIONAL INFORMATION ABOUT PRINCIPAL AND NON-PRINCIPAL INVESTMENT STRATEGIES AND RISKS 7 PORTFOLIO HOLDINGS 9 ABOUT THE ADVISER 9 PRICING OF FUND SHARES 10 SHAREHOLDER TRANSACTIONS 10 HOW TO PURCHASE AND REDEEM SHARES 11 POLICY ON DISRUPTIVE TRADING 16 FAIR VALUE PRICING 18 SHAREHOLDER REPORTS & INFORMATION 18 DIVIDENDS & DISTRIBUTIONS 19 TAXES 19 RULE 12B-1 FEES 20 INDEX DESCRIPTION 20 FINANCIAL HIGHLIGHTS 21 PRIVACY NOTICE PN-1 Table of Contents - Prospectus SUMMARY SECTION Investment Objective The Purisima All-Purpose Fund (the “Fund”) seeks positive total returns over the long-term regardless of market conditions in the U.S. and foreign equity markets. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution (12b-1) Fees 0.00% Other Expenses 303.53% Acquired Fund Fees and Expenses1 0.07% Total Annual Fund Operating Expenses 304.60% Fee Waiver and/or Expense Reimbursement2 -303.10% Net Annual Fund Operating Expenses 1.50% 1 The “Total Annual Fund Operating Expenses” in the table above do not correlate to the “Ratio of expenses to average net assets: Before fees waived” in the Financial Highlights section of this Prospectus, which does not include the Fund’s acquired fund fees and expenses (“AFFE”). Without including AFFE, the “Total Annual Fund Operating Expenses” of the Fund during the fiscal year ended August 31, 2012 would have been 304.53%. 2 Fisher Asset Management, LLC (the “Adviser”), doing business as Fisher Investments is contractually obligated to limit the Fund’s total annual operating expenses to 1.50% of the Fund’s average daily net assets through November30, 2021 (excluding taxes, interests, brokerage commissions, AFFE and extraordinary expenses).The Board of Trustees of The Purisima Funds (the “Trust”) can terminate this contract at any time upon 60 days’ written notice to the Adviser.Additionally, the Adviser may decline to renew this contract by written notice to the Trust at least 30days before its annual renewal date.Pursuant to this contract, the Adviser may request recoupment for management fee waivers and/or Fund expense payments made during the most recent three fiscal years. Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This Example assumes that you invest $25,000 in the Fund for the time periods indicated; you redeem all of your shares at the end of those periods; your investment has a 5%return each year; and the Fund’s operating expenses remain the same. Table of Contents - Prospectus 1 Although your actual costs could be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $399 $1,239 $2,138 $4,668 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 0% of the average value of its portfolio. Principal Investment Strategies The Fund is non-diversified and seeks to achieve its objective through exposure to various sectors, asset classes and countries by investing in a diverse portfolio of securities and other instruments that may include derivatives (including futures, options on futures, swaps and exchange-traded notes), money market instruments, domestic and/or foreign common stocks and other equity-like securities,i.e., preferred stock, warrants, rights, and depositary receipts, fixed-income securities, and exchange-traded funds.The Fund may also sell securities short.The Fund’s investments in different types of securities may vary significantly based on current or anticipated market conditions. The Fund’s investment objective can be changed by the Fund upon 60 days’ prior notice to shareholders. All-Purpose Strategy.The Fund anticipates most of the time it will maintain a flexible strategy ranging from completely defensive to very exposed to domestic or global equity markets.In pursuing that strategy, the Fund may hold some or all of its assets in derivatives, exchange-traded notes, cash or money market instruments, including U.S. Government obligations, sovereign debt, shares of other mutual funds, exchanged-traded funds and repurchase agreements. Equity Bear Market Defensive Strategy. If the Adviser anticipates the potential for poor prospects in the U.S. and/or foreign stock markets, the Fund may adopt a defensive strategy intended to maintain value during an equity market decline, or a more aggressive defensive strategy intended to not only maintain value or reduce losses during an equity market decline, but also seek positive return above a cash-like strategy. Use of Derivatives.The Fund will typically engage in derivative transactions for a variety of purposes, including to seek additional returns in favorable or unfavorable markets, earn additional income or avoid losses, involving a variety of underlying instruments, including index put options, futures contracts, options on futures contracts, total return swaps and exchange-traded notes.The Fund may use these techniques both for hedging and non-hedging purposes. Futures and Options. The Fund may use futures contracts and related options for hedging purposes to offset changes in the value of securities held or expected to be acquired.They may also be used to gain exposure to a particular market or instrument, to create a synthetic money market position, and for certain other tax-related purposes. Table of Contents - Prospectus 2 The Fund will use futures contracts, options on futures contracts and swaps in accordance with the applicable rules of the Commodity Futures Trading Commission (“CFTC”) under which the Adviser avoids being deemed a “commodity pool operator,” and, therefore, the Adviser has claimed an exclusion from registration as a “commodity pool operator” under the rules of the CFTC. Swap Agreements. The Fund may enter into swap agreements for purposes of attempting to hedge a position, or to gain exposure to an asset class or category of the market without actually purchasing the particular asset class.The Fund may use short-term swap agreements to exchange the returns (or differentials in rates of return) earned or realized in particular predetermined investments or instruments. Note:As of the date of this Prospectus, % of the Fund’s assets are invested in money market instruments and U.S. Government obligations and have been so invested since the Fund’s inception in November2005. Principal Investment Risks The value of any investment in the Fund will change with market conditions, and investors may lose money.The Fund is not appropriate for all investors, and is not meant to be a complete investment program.Market conditions can cause securities to lose money rapidly and unpredictably. • Risks of Certain Derivatives. Futures and Options:There may be an imperfect correlation between the changes in market value of the securities held by the Fund and the prices of futures and options on futures. There may not always be a liquid secondary market for a futures contract.As a result, the Fund may be unable to close out its futures contracts at a time that is advantageous. Because option premiums paid or received by the Fund are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. Counterparty Risk: The Fund will not enter into any swap agreement or exchange-traded note unless the Adviser believes that the other party to the transaction is creditworthy.The use of swaps and exchange-traded notes involves risks that are different from those associated with ordinary portfolio securities transactions.Swap agreements and exchange-traded notes may be considered to be illiquid.The Fund bears the risk of loss of the amount expected to be received under a swap agreement or exchange-traded note if the counterparty defaults or becomes bankrupt. • Trading Halt Risk: Certain major exchanges on which options and futures contracts are traded, such as the Chicago Mercantile Exchange, have established limits on how much an option or futures contract may decline over various time periods within a day.If an option or futures contract’s price declines more than the established limits, trading on the exchange is halted on that instrument.If a trading halt occurs before the close of a trading day, the Fund may not be able to purchase or sell options or futures contracts.In such an event, the Fund also may be required to use a “fair-value” method to price its outstanding contracts. • Non-Diversification Risk: Because the Fund is non-diversified, itmay invest in the securities of a limited number of issuers.To the extent that the Fund invests a significant percentage of its assets in a limited number of issuers, the Fund is subject to the risks of investing in those few issuers, and may be more susceptible to a single adverse economic or regulatory occurrence. Table of Contents - Prospectus 3 • Allocation Risks:The Adviser may allocate the Fund’s assets in ways that will not perform as well as the general market. • General Risks. Stocks: Because stocks are generally more volatile than fixed-income securities, the risk of losses is often higher for funds holding stocks than for those investing only in fixed-income securities.Recently, the financial markets have experienced a period of extreme stress, which has resulted in unusual and extreme volatility in the equity markets and in the prices of individual stocks.In some cases, the prices of stocks of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.These market conditions add significantly to the risk of short-term volatility of a fund. Fixed-Income Securities:The Fund may invest in fixed-income securities rated, at the time of purchase, within the four highest rating categories (by Moody’s, S&P or other nationally recognized securities ratings organizations).After purchase, a security might fall from the four highest rating categories, and the Fund may choose to hold it for as long as the Adviser believes prudent.The risk exists that the issuer of a fixed-income security below those categories may be unable to meet interest and/or principal payments.Also potentially affecting the value of the security could be market perception of the creditworthiness of the issuer, general market liquidity, and price volatility due to interest rate sensitivity.Generally, when interest rates rise, the value of a fixed-income security will fall. • Risks of Foreign Investing: The Fund may purchase foreign securities, including equity-like securities and fixed-income securities.These securities may involve additional risks, including the possibility that political, economic or social instability in the foreign country in which a security is issued might significantly lower its valuation.Foreign issuers are not subject to the same reporting and regulatory requirements found in the United States.Also, changes in the value of foreign currencies versus the U.S. dollar can affect the value of the Fund’s foreign investments.For example, a decline in the value of a foreign currency will reduce the value of foreign investments denominated in that currency. • Relatively High Portfolio Transaction Expenses: The Adviser may use the Fund as a vehicle to help manage the investments of the Adviser’s separate account and other clients .Because the Adviser may cause large investments to be made in and out of the Fund relative to its size during such periods, the Fund’s assets could vary significantly from time to time.These changes in asset size could cause the Fund to incur relatively high transaction costs in managing its portfolio investments, such as increased brokerage commissions. Performance The following performance information indicates some of the risks of investing in the Fund.The bar chart shows how the Fund’s total return has varied from year to year since its inception.The table shows how the Fund’s average annual returns for 1 year, 5 years, and since its inception compare with those of a broad-based market index.Of course, past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Table of Contents - Prospectus 4 The Purisima All-Purpose Fund (as of December 31) The Fund’s year-to-date return as of September 30, 2012 was [ . ]%. The Purisima All-Purpose Fund’s highest & lowest quarterly returns: Highest 1.97% Qtr ended 6/30/2006 Lowest -0.41% Qtr ended12/31/2012 Average Annual Total Returns (for the periods ended December 31, 2011) The Purisima All-Purpose Fund 1 Yr 5 Yrs Since Inception Return before taxes -1.41% 1.80% 2.73% Return after taxes on distributions -1.41% 1.02% 1.65% Return after taxes on distributions and sale of Fund shares -1.20% 1.70% 1.71% Merrill Lynch U.S. Treasury Bills 0-3 Months Index (reflects no deductions for fees, expenses or taxes) 0.10% 1.48% 2.09% After tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to those who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). Management Investment Adviser Fisher Asset Management, LLC, doing business as Fisher Investments, is the Fund’s investment adviser. Investment Policy Committee The Fund is managed by the Adviser’s Investment Policy Committee (IPC), which currently consists of the following five members: IPC Member Primary Titles with the Adviser Years managing the Fund/Years with the Adviser’s Business Ken Fisher Chief Executive Officer, Chief Investment Officer 7/33 Jeffrey Silk Vice Chairman 7/29 Andrew Teufel Vice Chairman 7/17 William Glaser Executive Vice President 2/13 Aaron Anderson Research Team Leader 2/7 Table of Contents - Prospectus 5 Purchase and Sale of Fund Shares You may purchase, exchange (into the First American Prime Obligations Fund) or redeem Fund shares on any business day by written request via mail (The Purisima All-Purpose Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI53201-0701, for regular mail, or 615 East Michigan Street, 3rd Floor, Milwaukee, WI 53202-5207, for overnight service), by telephone at 1-800-550-1071, or through a financial intermediary.You may also purchase or redeem shares by wire transfer.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly. Type of Account Minimum Initial Investment Minimum Additional Investments Individual, Joint or Gift to Minors Account Automatic Investment Plan IRA or Roth IRA Tax Information The Fund’s distributions will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Table of Contents - Prospectus 6 Additional Information About Principal and Non-Principal Investment Strategies and Risks Principal Strategies and Risks Derivatives.The Fund expects to use derivatives, including futures, options, exchange-traded notes and swaps, to seek additional returns, avoid losses or earn additional income.Investments are considered derivatives when their value is determined or “derived” from the performance of underlying assets, interest rates or indices in which the security does not actually represent ownership.The price movements of derivatives may be more volatile than those of other securities, and their use often involves greater than ordinary investment risk.The use of a derivative requires an understanding not only of the underlying instrument but also of the derivative itself, without the benefit of observing the performance of the derivative under all possible market conditions.Derivatives present the risk of disproportionately increased losses and/or reduced opportunities for gains when the financial asset or measure to which the derivative is linked changes in unexpected ways.There is no guarantee that the Fund’s use of derivatives will be successful in achieving returns or reducing losses. Among the derivatives the Fund may purchase are options.Any unlisted options purchased are not subject to the protections afforded purchasers of listed options issued by the Options Clearing Corporation, which performs the obligations of its members if they default. The Fund may invest in swap agreements.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year.In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index.Risks inherent in the use of swaps of any kind include: (1)swap contract may not be assigned without the consent of the counterparty; (2)potential default of the counterparty to the swap; (3)absence of a liquid secondary market for any particular swap at any time; and (4)possible inability of the Fund to close out the swap transaction at a time that otherwise would be favorable for it to do so. Recent legislation class for new regulation of the derivatives markets.The extent and impact of the regulation are not yet known and may not be known for some time.New regulation of derivatives may make them more costly, may limit their availability, or may otherwise adversely affect their value or performance.In addition, in early 2012, the CFTC adopted a final rule that limits the Fund’s ability to use futures in reliance on certain CFTC exemptions.If the Fund could not satisfy the requirements for the amended exemption, the investment strategy, disclosure and options of the Fund would need to comply with the additional regulations governing commodity pools. Structured Investments.Structured investments (e.g., exchange-traded notes) are financial instruments and contractual obligations that are designed to provide a specific risk-reward profile.Generally, structured instruments combine characteristics of two or more different types of financial instruments.The terms of these investments may be contractually “structured” by the purchaser and the issuer (which is typically associated with an investment banking firm) of the instrument.Structured investments may have certain features of equity and debt securities, but may also have features of derivative instruments.Structured investments typically change the risk or return, or replicate the risk or return of an underlying asset.The value of a structured investment will normally rise or fall in response to the changes in the performance of the underlying asset (including any market basket, index or similar instrument that to which they may be related).Structured investments involve the same risks as those of the underlying asset and of derivative instruments.In addition, regulatory or tax considerations may change during the term of a structured investment, creating additional risk that the investment may not perform as anticipated. Table of Contents - Prospectus 7 Equity-Like Securities. The term equity-like securities, as used in this prospectus, refers to common stock, preferred stock, warrants, rights and depositary receipts. Exchange-Traded Funds (ETFs).ETFs in which the Fund invests may not be able to replicate the exact performance of the indices they track and may result in a loss.In addition, shareholders bear both their proportionate share of the Fund’s expenses and similar expenses of the underlying investment company when the Fund invests in shares of another investment company. Foreign Securities.The Fund may invest without limitation in securities of foreign issuers through sponsored and un-sponsored depositary receipts or directly in the securities of foreign issuers.Foreign fixed-income securities that may be purchased by the Fund include debt obligations issued or guaranteed by foreign governments, their subdivisions, agencies or instrumentalities or foreign central banks; securities of foreign banks and other foreign business entities; securities indexed in or denominated in foreign currencies or by supranational entities that have been constituted by the governments of several countries to promote economic development, such as The World Bank and The Asian Development Bank.Foreign investment in certain foreign government debt is restricted or controlled to varying degrees, and the Fund makes no guarantee as to payment of principal or interest of any fixed-income security.Dividends and interest payable on the Fund’s foreign portfolio securities may be subject to foreign withholding taxes, which may reduce the net return to shareholders. Fixed-Income Securities. The Fund is not limited as to the maturity of its fixed-income investments.Debt securities are subject to the risk of the issuer’s inability to meet principal and interest payments on the obligations (credit risk), and may also be subject to price volatility due to such factors as interest rate sensitivity, market perception of the creditworthiness of the issuer and general market liquidity (market risk).The market value of all debt obligations is affected by changes in prevailing interest rates. The market value of such instruments generally reacts inversely to interest rate changes.If prevailing interest rates decline, the market value of debt obligations generally increases.If prevailing interest rates increase, the market value of debt obligations generally decreases.In general, the longer the maturity of a debt obligation, the greater its sensitivity to changes in interest rates. Securities Sale Strategy. The Fund may sell securities based on, but not limited to, a shift in the outlook for the appropriateness of the defensive strategy relative to investments in equity markets; a change in security specific fundamentals causing the continued holding of such security to no longer match the strategic attributes for which the purchase was made originally; or the need for risk control or diversification purposes. Non-Principal Strategies and Risks Money Market Instruments. Money market instruments are short-term, high-quality (rated in the top two categories by S&P, Moody’s or other nationally recognized securities rating organizations) instruments denominated in U.S. dollars or other freely convertible currency including, but not limited to, short-term obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities, U.S. finance company obligations, corporate commercial paper, obligations of banks and repurchase agreements. Portfolio Turnover. The Fund may sell a given security regardless of how long it has been held in the portfolio, and whether the sale is at a gain or loss.High portfolio turnover in any year will result in the payment by the Fund of above-average transaction costs and could result in the payment by shareholders of above-average amounts of taxes on realized investment gains. Table of Contents - Prospectus 8 Short Sale Risk.The Fund’s short positions represent stocks that the Fund has borrowed from their owners, and then sold to other investors.The Fund remains obligated to return the borrowed stocks to their owners.To do this, the Fund will have to purchase the borrowed stocks back at some point in the future and pay whatever the market price for those stocks may then be.If the price of those stocks has gone up since the time the Fund borrowed the stocks and sold them, the Fund will lose money on the investment.Although the Fund’s gain is limited by the amount for which it sold the borrowed security, its potential loss is unlimited.A mutual fund that engages in short selling is more risky than other mutual funds that do not engage in short selling. Portfolio Holdings The Fund’s portfolio holdings are disclosed quarterly within 60 days of the end of each fiscal quarter, in the annual report and semi-annual report to Fund shareholders, and in the quarterly holdings report on Form N-Q.Investors may obtain copies of the annual and semi-annual reports free of charge by contacting the Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-800-550-1071. A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”). About The Adviser Fisher Asset Management, LLC, doing business as Fisher Investments, 13100 Skyline Blvd., Woodside, California 94062-4547, is the Fund’s investment adviser.The Adviser supervises and manages the investment portfolio of the Fund, and subject to such policies as the Board of Trustees may determine, directs the purchase or sale of investment securities in the day-to-day management of the Fund’s investment portfolio.As of August 31, 2012, the Adviser managed over $42,537,256,538 for large corporations, pension plans, endowments, foundations, governmental agencies and individuals.Ken Fisher, the founder, Chairman, Chief Executive Officer and Chief Investment Officer of the Adviser, controls the Adviser.For its services, the Fund pays the Adviser a monthly management fee at a rate equal to 1.00% per annum based upon its average daily net assets.For the fiscal year ended August 31, 2012, the Adviser waived its entire advisory fee and reimbursed the Fund for a portion of other expenses in order to keep the Fund’s expenses below the expense cap. A discussion regarding the basis for the Board of Trustees’ approval of the Fund’s investment advisory agreement with the Adviser is available in the semi-annual report to shareholders for the period ended February 29, 2012. Table of Contents - Prospectus 9 Investment Policy Committee The Fund is managed by the IPC, which currently consists of the following five members: IPC Member Position(s) with Trust Business Experience During the Past Five Years Years with the Adviser’s Business Ken Fisher President Chief Executive Officer, Co-Chief Investment Officer (since June 2012), Chief Investment Officer (1979-May 2012), and Chairman of the Adviser; majority shareholder and Chief Executive Officer of Fisher Investments, Inc.; founder of Fisher Investments as a sole proprietorship in 1979, which incorporated as Fisher Investments, Inc. in 1986 and then reorganized as the Adviser, Fisher Asset Management, LLC, doing business as Fisher Investments, in 2005 with Fisher Investments, Inc. becoming the holding company of the Adviser at that time. 33 Jeffery Silk N/A Vice Chairman (since 2005), Co-Chief Investment Officer (since June 2012), and member of the IPC (since 1988) of the Adviser. 29 Andrew Teufel N/A Vice Chairman (since January 2011), member of the IPC (since 1996), and Co-President (2005 – 2010) of the Adviser. 17 William Glaser N/A Member of the IPC (since 2011) and Executive Vice President (since June 2012), and Research Team Leader (January 2005 – May 2012) of the Adviser. 13 Aaron Anderson N/A Member of the IPC (since 2011), Research Team Leader (since June 2012), Research Manager (January 2011 – May 2012), Content Manager (February 2009 – December 2010), Client Services Program Manager (August 2008 – February 2009), and Research Analyst (March 2006 – August 2008) of the Adviser. 7 The Fund’s SAI provides additional information about each IPC member’s compensation, other accounts managed by each IPC member and each IPC member’s ownership of securities in the Fund. Table of Contents - Prospectus 10 Pricing of Fund Shares The price you pay when buying Fund shares, and the price you receive when selling (redeeming) Fund shares, is the net asset value of the shares next determined after receipt in “good order” of a complete purchase or redemption request.“Good order” means that your request contains the Fund’s name, your account number, the amount of your payment (for purchase requests) or the amount to be redeemed (for redemption requests), and the signature(s) of the account owner(s).The per share net asset value is determined by dividing the total value of its net assets (meaning its assets minus its liabilities) by the total number of shares outstanding at that time.The net asset value is determined as of the close of regular trading on the New York Stock Exchange on each day it is open for trading. Shareholder Transactions Type of Account Minimum Initial Investment Minimum Additional Investments Individual, Joint or Gift to Minors Account Automatic Investment Plan IRA or Roth IRA At the discretion of the Adviser, the Fund may waive the minimum initial and additional investment amounts set forth in the table above for investors in the Fund who are (or are related to) clients or employees of the Adviser. How to Purchase and Redeem Shares The Fund may not accept your account if you are investing for another person as attorney-in-fact. The Fund also may not accept accounts with a “Power of Attorney” in the registration section of the Purchase Application. How To Open Your Account By Mail • Complete the Purchase Application that accompanies this Prospectus or obtain a Purchase Application by calling 1-800-550-1071. • Mail your completed Purchase Application directly to: The Purisima All-Purpose Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, a deposit in the mail with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of Purchase Applications, purchase orders or redemption requests does not constitute receipt by the transfer agent of the Fund. Table of Contents - Prospectus 11 • To purchase shares by overnight or express mail, please use the following street address: The Purisima All-Purpose Fund c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 3rd Floor Milwaukee, WI53202-5207 All Purchase Applications must be fully completed and accompanied by payment in the form of a check made payable to “The Purisima All-Purpose Fund.”All purchases must be made in U.S. dollars, and checks must be drawn on U.S. banks.The Fund will not accept payment in cash or money orders. The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment.If your check is returned for any reason, a $25.00 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result.When a purchase is made by check and a redemption is made shortly thereafter, the Fund will delay the mailing of a redemption check until the purchase check clears, which may take as long as 15 calendar days.If you contemplate needing access to your investment shortly after purchase, you should purchase the shares by wire as discussed below. In compliance with the USA PATRIOT Act of 2001, please note that the transfer agent will verify certain information from investors as part of the Fund’s anti-money laundering program.As requested on your Purchase Application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing a P.O. Box will not be accepted without providing a permanent street address on your application.If we do not have a reasonable belief as to the identity of a customer, the account will be rejected, or the customer will not be allowed to perform any transaction on the account until such information is received.The Fund also reserves the right to close the account within 5 business days if clarifying information or documentation is not received. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. How to Open Your Account by Wire • To ensure proper credit to your account, please call the transfer agent at 1-800-841-2858 for instructions prior to wiring funds. • Initial Investment - Bywire If you are making an initial investment in the Fund, before you wire funds, please contact the transfer agent by telephone to make arrangements with a service representative to submit your completed Purchase Application via mail, overnight delivery, or facsimile.Upon receipt of your Purchase Application, your account will be established, and a service representative will contact you within 24 hours to provide an account number and wiring instructions.You may then contact your bank to initiate the wire using the instructions you were given. Table of Contents - Prospectus 12 • For Subsequent Investments - By wire Before sending your wire, please contact the transfer agent to advise them of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire. • Funds should be wired through the Federal Reserve System as follows: U.S. Bank N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA# 075000022 Credit: U.S. Bancorp Fund Services, LLC Account# 112952137 Further credit: The Purisima All-Purpose Fund Name of the Shareholder and Account number Wired funds must be received prior to 4:00 p.m., Eastern Time, to be eligible for same day pricing.The Fund and U.S. Bank N.A. are not responsible for any consequences of delays resulting from any banking or the Federal Reserve wire system, or from incomplete wiring instructions. Purchasing Fund Shares through an Automatic Investment Plan • Under an Automatic Investment Plan, your designated bank or other financial institution debits a preauthorized amount ($100 minimum investment amount) on your account each month and applies the amount to the purchase of Fund shares.The Fund requires 15 days after the receipt of your request to initiate an Automatic Investment Plan to verify your account information.The Automatic Investment Plan can be implemented with any financial institution that is a member of the Automated Clearing House. • You may adopt the Automatic Investment Plan at the time an account is opened by completing the appropriate section of the Purchase Application. • To establish the Automatic Investment Plan after an account is opened, an application may be obtained by calling 1-800-550-1071. • You will receive a statement on a quarterly basis showing the purchases made under the Automatic Investment Plan. • Redeeming all funds from your account will discontinue your Automatic Investment Plan privileges unless otherwise specified. • To change the amount of your investment or to terminate the Automatic Investment Plan, please call the transfer agent fivedays prior to the effective date.The transfer agent will charge a $25fee for any returned payment. Rejection of Orders The Fund may reject any purchase order or exchange request for any reason and without prior notice.Excessive or short-term trading (such as market timing) in Fund shares may harm performance by compromising portfolio management strategies and increasing Fund expenses. The Fund may reject a purchase order and may terminate or restrict the exchange privilege of any investor or group of investors whose pattern of trading or transaction history involves, in the opinion of the Fund, actual or potential harm to the Fund.The Fund may notify the investor that a purchase order or an exchange request has been rejected after the day the order is placed or after acceptance by an intermediary.The Fund’s policy on disruptive trading is described below. Table of Contents - Prospectus 13 Exchanging Shares • Shareholders may exchange ($2500 minimum per transaction) all or a portion of their shares in the Fund for shares in the First American Prime Obligations (Money Market Fund) (the “Money Market Fund”).†A $5.00 charge will be applied to telephone exchange transactions. • The value to be exchanged and the price of the shares being purchased will be the net asset value next determined by the Fund after receipt and acceptance of complete instructions for the exchange by the Fund or its agent or subagent. Automatic Exchange Plan • You may make automatic monthly exchanges from the Money Market Fund† to your Fund account ($100 minimum per transaction), but you must meet the Fund’s minimum initial investment requirements before an Automatic Exchange Plan is established. • You may adopt the Automatic Exchange Plan at the time an account is opened by completing the appropriate section of the Purchase Application, or you may obtain an application to establish the Automatic Exchange Plan after an account is opened by calling 1-800-550-1071. Redemptions by Mail • To redeem shares by mail, simply send an unconditional written request to the Fund specifying the number of shares or dollar amount to be redeemed, the name of the Fund, the name(s) on the account registration and the account number.A request for redemption must be signed exactly as the shares are registered. • A signature guarantee may be required depending on the type of transaction.For example, if the proceeds are payable or sent to a person other than the record holder or to a location other than the address of record, each signature must be signature guaranteed (see “Definition of Signature Guarantee” below).A signature guarantee may also be required if the amount is greater than $25,000.Please contact the Fund for specific signature guarantee requirements by calling 1-800-550-1071. • Additional documentation is required for redeeming shares in corporate accounts or the redemption of shares held by persons acting pursuant to a Power of Attorney.In case of any questions, contact the transfer agent in advance. • Before redeeming recently purchased shares, please note that if the transfer agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 15 calendar days from the purchase date. †
